UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period April 1, 2015 to June 30, 2015. Date of Report (Date of earliest event reported):August 11, 2015 Commission File Number of securitizer:None. Central Index Key Number of securitizer:0001650619 Laura Chisholm, (345) 814-5737 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule15Ga-1(c)(1) o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule15Ga-1(c)(2)(i) x Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule15Ga-1(c)(2)(ii) o oRule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): Name and telephone number, including area code, of the person to contact in connection with this filing. REPRESENTATION AND WARRANTY INFORMATION Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure No Activity to Report. (1) (1)This Form ABS-15G also applies to the following affiliated securitizers: H/2 Asset Funding 2015-1 LLC and H/2 Special Opportunities Realty II Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 11, 2015 H/2 ASSET FUNDING RE 2015-1 LTD. (Securitizer) By:/s/ Laura Chisholm Name:Laura Chisholm Title: Director
